Citation Nr: 1638639	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-34 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral foot disabilities.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to June 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal of January 2010 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded these matters in May 2014.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See correspondence from the representative, received in August 2009.  Additional evidence associated with the claims file includes diagnoses for psychiatric disabilities other than PTSD.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

In its May 2014 remand, the Board noted that the evidence of record included a paper claims file, as well as Virtual VA and Veterans Benefits System (VBMS) paperless files.  Since the issuance of that remand, the record in this case has been converted to be entirely electronic, and now consists entirely of Virtual VA and VBMS paperless files.

As discussed in the decision below, the Veteran submitted an original claim for entitlement to service connection for bilateral foot conditions in July 1977.  A March 1978 rating decision denied entitlement to service connection for bilateral pes planus.  A review of the record reveals that, during the relevant appeal period for the issues before the Board, the Veteran has not been diagnosed with a foot disability other than bilateral pes planus.  Therefore, the current claim for entitlement to service connection for bilateral foot disabilities pertains to the same disabilities as the previously denied claim.  As such, the provisions governing reopening of a previously denied claim are for application, and the Board must determine whether new and material evidence has been received to reopen that previously denied claim prior to considering the claim on the merits.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  This is true despite the fact that, without first reopening the claim, the RO decided the matters on the merits in the January 2010 and March 2010 rating decisions and the Board considered the matters on the merits in its May 2014 remand.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (The Board must consider in the first instance the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo).  Accordingly, the Board herein considers the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral foot disabilities, as indicated on the title page.

The issues of entitlement to service connection for a left foot disability; entitlement to service connection for a right foot disability; entitlement to service connection for a left ankle disability; entitlement to service connection for a right ankle disability; and entitlement to service connection for an acquired psychiatric disorder, to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A March 1978 rating decision denied the Veteran entitlement to service connection for bilateral pes planus; the Veteran did not timely appeal that denial; and new and material evidence was not received as to the issue within the one-year appeal period following the issuance of the March 1978 rating decision.

2.  Evidence received following the March 1978 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral foot disabilities.


CONCLUSIONS OF LAW

1.  The March 1978 rating decision is final as to the issue of entitlement to service connection for bilateral foot conditions.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2015).

2.  New and material evidence having been received, the claim for entitlement to service connection for bilateral foot disabilities is reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral foot disabilities.  Given the favorable nature of this action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to that issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson, 265 F.3d 1366; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

Analysis

The Veteran submitted an original claim for entitlement to service connection for bilateral foot conditions in July 1977.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in July 1977.  In the March 1978 rating decision, the RO denied the Veteran entitlement to service connection for bilateral pes planus.  In so doing, the RO explained that the record showed that the Veteran's bilateral pes planus was noted on his entrance to service; a separation medical examination showed the bilateral pes planus to be symptomatic, but not aggravated during service; and a current examination showed hereditary second degree pes planus of both feet.  The RO notified the Veteran of the decision in a letter dated in April 1978.  The notification letter explained to the Veteran his right to appeal the denial.  The Veteran did not submit a notice of disagreement or new and material evidence as to the issue within the one-year appeal period.  As such, the Veteran did not timely appeal the March 1978 rating decision's denial of entitlement to service connection for bilateral pes planus.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The March 1978 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final March 1978 rating decision includes VA treatment records showing complaints of bilateral foot pain and treatment for bilateral pes planus.  In addition, since the final March 1978 rating decision, the Veteran has been service connected for left knee disabilities, and the Veteran has asserted that his bilateral pes planus has been aggravated by those service-connected left knee disabilities.  This evidence is new in that it was not previously considered by VA.  It is also material because it offers additional insight into the nature of the claimed disabilities and because it presents a new theory of entitlement to service connection not previously considered by VA.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for bilateral foot disabilities, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral foot disabilities is reopened.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

A December 2014 supplemental statement of the case as to the issues lists in its "Evidence" section "VA treatment records from Central Texas VAMC dated from December 19, 2011, to November 26, 2014."  However, after careful review, the Board finds that such VA treatment records have not been associated with the record.  VA treatment records, even if not associated with the record, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the case must be remanded so that any outstanding VA treatment records dating through the present that are relevant to the matters on appeal may be obtained and associated with the record.

In that regard, the Board notes that a December 2011 VA examiner stated, "X-rays of bilateral ankles ordered will place addendum."  An August 2014 VA examiner references December 19, 2011 bilateral ankle X-rays.  However, the ankle X-rays referenced in the December 2011 and August 2014 VA examination reports are not of record.  Therefore, on remand, the AOJ should ensure that those X-rays are included in the VA treatment records obtained.  If the X-rays are not included in the VA treatment records obtained, then the AOJ should make specific efforts to obtain them.

In addition, a June 2014 VA Initial PTSD examiner indicated that the Veteran has a diagnosis of an unspecified depressive disorder that is "Unrelated to service and service-connected conditions."  However, the examiner then says that the Veteran's symptoms of depression have been "consistently document as related to his difficulties related to physical disabilities, functional limitations, physical pain, and other psychosocial stressors."  The examiner does not specify which of the Veteran's physical disabilities cause his symptoms of depression, or whether it is at least as likely as not that the Veteran's unspecified depressive disorder is proximately due to, the result of, or aggravated by his service-connected left knee disabilities.  Accordingly, the Board finds that the examination report is inadequate to decide whether service connection is warranted for the Veteran's depressive disorder on a secondary basis despite the examiner's general statement that the disorder is unrelated to the Veteran's service-connected conditions.  Therefore, on remand, an addendum VA opinion must be obtained as to the Veteran's depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the August 2014 VA examiner opined that the Veteran's bilateral pes planus is less likely than not proximately due to or the result of the Veteran's service-connected condition.  As a rationale for the opinion, the examiner explained that the Veteran's pes planus preceded his service-connected left knee disabilities and therefore can have no causal nexus with those disabilities.  The examiner's opinion and rationale do not discuss whether the Veteran's bilateral pes planus was aggravated by his service-connected left knee disabilities.  Therefore, the opinion is inadequate for decision-making, and an addendum opinion as to the Veteran's bilateral foot disabilities must be obtained on remand.  Id.; see also El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters on appeal, to include from the Central Texas Veterans Health Care System, dating through the present, and associate them with the record.

The AOJ must ensure that the records obtained include the December 19, 2011 X-rays of the bilateral ankles referenced by the August 2014 VA examiner.  If the X-rays are not included in the VA treatment records obtained, then the AOJ should make specific efforts to obtain the X-rays.

2.  Forward the record and a copy of this Remand to the examiner who conducted the June 2014 VA Initial PTSD examination or, if that examiner is not available, to a similarly qualified VA clinician for preparation of an addendum opinion.  The examiner is asked to respond to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's depressive disorder is proximately due to or the result of the Veteran's service-connected left knee disabilities?

b)  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's depressive disorder is aggravated by the Veteran's service-connected left knee disabilities?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  If the examiner determines that it is less likely than not that the Veteran's depressive disorder is proximately due to, the result of, or aggravated by his service-connected left knee disabilities, then the examiner must reconcile that opinion with the statements in the June 2014 VA Initial PTSD examination report that the depressive disorder is related to the Veteran's difficulties stemming from his physical disabilities, functional limitations, physical pain, and other psychosocial stressors.

3.  Forward the record and a copy of this Remand to the examiner who provided the August 2014 VA opinion as to the Veteran's bilateral foot disabilities or, if that examiner is not available, to a similarly qualified VA clinician for preparation of an addendum opinion.  The examiner is asked to respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral pes planus is aggravated by the Veteran's service-connected left knee disabilities?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

4.  Undertake any further development deemed necessary in view of the expanded record.  Specifically, if the updated VA treatment records reflect that the Veteran has a current diagnosis for PTSD and/or an ankle disability, then VA examinations must be provided to determine the likely etiology of the diagnosed disability.

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


